J-S28005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JOHN REGINOLD COBB                        :
                                           :
                    Appellant              :   No. 267 MDA 2020

    Appeal from the Judgment of Sentence Entered December 23, 2019
   In the Court of Common Pleas of Lycoming County Criminal Division at
                     No(s): CP-41-CR-0001118-2018


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                                FILED JULY 13, 2020

      John Reginold Cobb appeals pro se from the judgment of sentence of an

aggregate term of two to six years of incarceration imposed following his

convictions for various drug-related crimes. We dismiss the appeal.

      Nothing about the facts or procedural posture of this case is apparent

from Appellant’s brief. From the trial court’s opinion, we discern that this is a

timely direct appeal from the above-referenced judgment of sentence imposed

upon Appellant’s conviction of crimes related of his sales of cocaine to a

confidential informant, after he elected to make a knowing, intelligent, and

voluntary waiver of his rights to counsel and a jury trial.     See Trial Court

Opinion, 2/11/20/, at 1. The trial court ordered Appellant to file a statement
J-S28005-20


of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), but Appellant

did not comply.1

       Appellant’s brief in this Court consists of ramblings about “a secret state

of war” between “the compact party de facto states” and the federal

government, and the bankruptcy of all of them. See Appellant’s brief at 1. It

does not contain a statement of questions presented as required by Pa.R.A.P.

2111(a)(4), and also is in violation of Pa.R.A.P. 2111(a)(1) (requiring a

statement of jurisdiction); Pa.R.A.P. 2111(a)(3) (requiring a statement of the

scope and standard of review); Pa.R.A.P. 2111(a)(6) (requiring a summary of

argument); and Pa.R.A.P. 2111(a)(8) (requiring an argument section). The

brief further is devoid of citations to the record, a synopsis of the evidence, or

a statement of place of preservation of issues as are required by Pa.R.A.P.

2119(c), (d), and (e), respectively. Additionally, the trial court’s opinion is

not attached to Appellant’s brief as is required by Pa.R.A.P. 2111(b).

       “[A]lthough this Court is willing to construe liberally materials filed by a

pro se litigant, a pro se appellant enjoys no special benefit.” Commonwealth

v. Tchirkow, 160 A.3d 798, 804 (Pa.Super. 2017). “[A] pro se litigant must


____________________________________________


1 The trial court opines that Appellant’s failure to respond warrants finding all
issues waived pursuant to Pa.R.A.P. 1925(b)(4)(vii). See Trial Court Opinion,
2/11/20/, at 2. Given our disposition infra, we do not reach the issue of Rule
1925(b) waiver. However, we note that this Court has declined to find waiver
where, as here, the trial court docket does not reflect if or when the Rule
1925(b) order was served upon the appellant. See, e.g., Commonwealth
v. Chester, 163 A.3d 470, 472 (Pa.Super. 2017); Commonwealth v.
Williams, 959 A.2d 1252, 1256 (Pa.Super. 2008).

                                           -2-
J-S28005-20


comply with the procedural rules set forth in the Pennsylvania Rules of the

Court.” Commonwealth v. Freeland, 106 A.3d 768, 776 (Pa. Super. 2014)

(internal quotation marks omitted).    “Any layperson choosing to represent

himself in a legal proceeding must, to some reasonable extent, assume the

risk that his lack of expertise and legal training will prove his undoing.”

Commonwealth v. Gray, 608 A.2d 534, 550 (Pa. Super. 1992) (cleaned up).

      Appellant’s disregard for the Rules of Appellate Procedure have left this

Court unable to conduct meaningful review. See, e.g., Commonwealth v.

Sanford, 445 A.2d 149, 151 (Pa.Super. 1982) (declining to address the

substance of the appeal because the brief was “so defective as to preclude

effective, appellate review”).   Accordingly, we dismiss this appeal without

considering its merits. See Pa.R.A.P. 2101 (“[I]f the defects are in the brief

or reproduced record of the appellant and are substantial, the appeal or other

matter may be . . . dismissed.”).

      Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/13/2020




                                     -3-